          Case 1:17-cv-00138-SPB Document 106 Filed 04/29/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

INNOVATIVE METAL CRAFT,     )
LLC,                        )
                            )                                                                    Page | 1
               Plaintiff,   )                        Case No. 1:17-cv-138
     v.                     )
                            )
JON WHALEY and THE BARNDOOR )
HARDWARE STORE, LLC,        )
                            )
               Defendants.  )


                                   ORDER OF JUDGMENT

         NOW, this 29th day of April, 2020, for the reasons set forth in the accompanying

Memorandum Opinion,

         IT IS ORDERED that Defendants’ motion for partial summary judgment, ECF No. [88],

shall be, and hereby is GRANTED as to Count I of the Complaint. Accordingly, pursuant to

Rule 58 of the Federal Rules of Civil Procedure, JUDGMENT is hereby entered in favor of

Defendants Jon Whaley and The Barndoor Hardware Store, LLC, and against Plaintiff

Innovative Metal Craft, LLC, with respect to Count I of the Complaint. Defendants’ alternative

requests for relief are hereby DISMISSED as moot.

         IT IS FURTHER ORDERED that all pending state law claims shall be, and hereby are,

DISMISSED without prejudice to the parties’ respective rights to litigate said claims in state

court.

         IT IS FURTHER ORDERED that Plaintiff’s cross-motion for partial summary judgment

as to Count V of the Complaint, ECF No. [85], shall be, and hereby is, DISMISSED without

prejudice.


                                                1
         Case 1:17-cv-00138-SPB Document 106 Filed 04/29/20 Page 2 of 2



       There being no other matters pending before the Court in the above-captioned case, the

Clerk is directed to mark this Civil Action “Closed.”


                                                                                                Page | 2

                                                          ___________________________
                                                          Susan Paradise Baxter
                                                          United States District Judge




                                                2
